wFFBOPUL BOSOM
                                       STATE wF TEXA:
                                       PENALTY FwR
                                                                    02 1M
                                                                    0004279596    APR 22 2015
P.O. BOX 12308, CAPITOL STATION                                     MAILED FROM ZIPCODE 78 701
    AUSTIN, TEXAS 78711
                                  RE: WRs82,970s01
                                  MICHAEL JAMES WILLIAMS
                                                     TDC# 1968899